DETAILED ACTION
This is the first office action regarding application number 16/209154, filed on December 04, 2018, which claims benefit of PRO 62/594230, filed on December 04, 2017 and claims foreign benefit of KR10-2018-0154009, filed on December 03, 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in  Republic of Korea on December 03, 2018. It is noted, however, that applicant has not filed a certified copy of the foreign application KR10-2018-0154009 as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
Reference characters "330", “325” and "326" have all been used to designate valve shaft. 
Reference characters "120" and "304" have both been used to designate knob ring. 
Reference characters "150" and "319" have both been used to designate support frame. 
Reference characters "323" and "324" have both been used to designate heating power adjustment unit. 
Reference characters "321" and "322" have both been used to designate fixing frame. 
Reference characters "444" and “522" have both been used to designate hall sensors. 
Reference characters "220" and “408" have both been used to designate heating module. 
Reference characters "400" and “E1" have both been used to designate knob sensors. 
Reference characters "460" and “530" have both been used to designate sensor magnet. 
Reference characters "500", “E2” and “E4" have all been used to designate knob ring sensors.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because
 Reference character “325” has been used to designate both valve shaft and adjustment shaft.  
Reference character “51” has been used to designate both control panel and control unit.  
Reference character “324” has been used to designate both knob ring and heating power adjustment unit.  
Reference character “326” has been used to designate both valve shaft and third display unit.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claimed “click” and “hold” operations are interpreted as based on variation of time intervals of the timer knob rotation, the controller can execute different commands. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph [171-176] of the instant specification describes how knob ring is manipulated to set time. Even though paragraph [177] recites "Accordingly, the user may easily and quickly set the heating power level, a cooking temperature, or the cooking time by operating the first knob ring 304", there is no description disclosed on how the knob ring can be 
Claim 10 is rejected based on its dependency on claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 16 recite “automatically” however, the limitation describes an elastic force exerted on spring by a user. This is in contrary to the established meaning of “automatically” since the limitation is neither done by 
Claim 9 recites “wherein when the knob ring is manipulated to set the cooking temperature” whereas claim 9 is dependent on claims 1 and 7. However, claim 1 and 7 do not recite that knob ring is manipulated to set the cooking temperature.  Claim 1 explicitly recites that knob ring controls the cooking time, and knob controls the cooking temperature. It is not clear if both the knob and knob ring are controlling temperature. It is also not clear if the knob ring is controlling both time and temperature and how.
Claims 2-15, and 17-20 are rejected based on their dependency on claim 1 and 16 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 
Claims 1-20 are rejected under 35 USC 103 as being unpatentable.
Claims 1, 5, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), and further in view of Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer).
Regarding claim 1,
“A cooking device comprising: a heating module including a heating device for heating a container;” (Dondurur teaches in abstract control knobs for stoves and ovens incorporating both a timer and a temperature controller. Stoves and 
    PNG
    media_image1.png
    547
    685
    media_image1.png
    Greyscale

Fig. 1 of Dondurur teaches dual rotary control knobs
“a controller configured to control a heating operation of the heating device;” (Dondurur teaches in abstract “A single knob or controller having a variety of embodiments is disclosed and incorporates both the timer and a temperature controller.” Thus Dondurur establishes a controller to control power supply to a heating device.)
“and a knob module configured to set a heating power level of the heating module, a cooking temperature, or a cooking time, wherein the knob module includes:” (Fig. 1 teaches knob module 10a to control cooking temperature and time.)
 “a knob that controls the heating power level or the cooking temperature, the knob being configured to rotate in a first direction or a second direction, and configured to be rotated to be set at preset intervals;” (Fig. 1 teaches knob 100 and timer indicia 504 with predefined numerical time duration and increment. Knob 100 can be rotated in clockwise or anticlockwise direction as taught in paragraph [18]. Fig. 1 of Dondurur teaches knob ring 102a as rotatable temperature control ring. Fig. 1 further teaches pre-set intervals for temperature on stationary ring 11a from OFF to Broil. Hence, Dondurur teaches a knob to control cooking time and a ring to control temperature.  However, Dondurur does not explicitly teach a knob controlling temperature.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the knob module in Dondurur to use knob 100 to control temperature with ring 504 showing temperature intervals and knob ring 102a to control time with ring 11a showing time intervals. One of ordinary skill in the art would have been motivated to do so to control appliances as taught in paragraph [2] in Dondurur. Furthermore, the  
“a knob ring provided around the knob and configured to rotate in the first direction or the second direction to increase or decrease the cooking time by a prescribed increment,” (Paragraph [18] and Fig. 1 teaches “A knob 100 and indicator arrow 14a are attached to the rotatable planar time controller 104 for rotation therewith. The timer indicia have a predetermined numerical time duration and increment.” Fig. 1 further teaches pre-set intervals for time on stationary ring 504 from 0 to 6 hr. Fig. 1 of Dondurur teaches knob ring 102a as rotatable temperature control ring. Fig. 1 further teaches pre-set intervals for temperature on stationary ring 11a from OFF to Broil. Hence, Dondurur teaches a knob to control cooking time and a ring to control temperature.  However, Dondurur does not explicitly teach a knob ring controlling cooking time.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the knob module in Dondurur to use knob 100 to control temperature with ring 504 showing temperature intervals and knob ring 102a to control time with ring 11a showing time intervals. One of ordinary skill in the art would have been motivated to do so to control appliances as taught in paragraph [2] in Dondurur. Furthermore, the 
 “wherein the knob ring is rotated from an initial position and configured to automatically return to the initial position;” (Fig. 1 of Dondurur teaches ring 102a and 104 are configured to rotate. The claim “return to the initial position” is interpreted as the knob ring has spring as described in paragraph [110] of the instant specification “Return springs S1 and S2 provide restoring forces to allow the knob ring 304 to return to the initial position.” Dondurur does not explicitly teach that knob ring returns to initial position. 
Wylie teaches a control knob to control the cooking temperature of oven as taught in abstract. Wylie teaches “The rotation of the control knob 27 may also be spring-loaded so that the control knob 27 returns to its nominal centered position after adjustment” in column 3, lines 10-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the spring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “the display on the knob is never hidden by the rotation” as taught by Wiley in column 3, lines 5-10. Since all the claimed elements were known in the prior art and one skilled in the art could have 
“and 4Serial No. 16/209,154Docket No. DAE-0036a display unit provided at one side of the knob ring to display the heating power level, the cooking temperature or the cooking time.”  (Dondurur does not explicitly teach a display unit on knob module. 
Wylie teaches a control knob to control the cooking temperature of oven as taught in abstract. Wylie teaches in Fig. 7, a display unit 31 provided at one side of knob 27 to display the cooking temperature of an oven. Thus Wylie establishes a display unit to display the cooking temperature corresponding to the instant claim. However, Wylie does not explicitly teach a display unit positioned at knob ring. 
Stoufer teaches an improved knob assembly with encoder for any home appliance. Thus Stoufer is solving the same problem as the instant claim of control knob to control certain parameters associated with the appliance. Stoufer teaches a display device attached to a knob ring in Fig. 1A. 

    PNG
    media_image2.png
    360
    720
    media_image2.png
    Greyscale

Fig. 7 of Wiley teaches a display 31 on knob and a protruded indicator 65 on knob ring

    PNG
    media_image3.png
    432
    712
    media_image3.png
    Greyscale

Fig. 1A of Stoufer teaches display attached to knob ring
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the knob module in Dondurur by adding the display device to the knob ring as taught in Stoufer and then program the display device to display cooking temperature as taught in Wylie. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.) 
Regarding claim 5,  
“The cooking device of claim 1, wherein when the cooking time is set, the controller initiates a countdown operation of the cooking time5Serial No. 16/209,154Docket No. DAE-0036, and when the countdown operation is completed, the controller controls to output a countdown operation end notification.”  (Dondurur teaches setting a timer for cooking as 
Regarding claim 13,
“The cooking device of claim 1, wherein the knob ring has an annular shape surrounding the knob and includes a protrusion that protrudes upward at an upper portion of the knob ring.”(Dondurur teaches annular knob dials but does not explicitly teach protrusion on the dials. Wiley teaches annular knob ring 25 and protrusion 65 upward from knob ring 25 in Fig. 7.
    PNG
    media_image2.png
    360
    720
    media_image2.png
    Greyscale

Fig. 7 of Wiley teaches a display 31 on knob and a protruded indicator 65 on knob ring
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the protrusion 65 as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.).
Regarding claim 14,
“The cooking device of claim 13, wherein the protrusion includes a front surface and a display screen of the display unit is provided at the front surface,” (Dondurur does not teach protrusion on knob ring. Wiley teaches a protrusion on knob ring with a front surface in Fig. 7 and a display 31 on knob 27. Wiley does  Stoufer teaches a display device attached to knob ring in Fig. 1A. 

    PNG
    media_image3.png
    432
    712
    media_image3.png
    Greyscale

Fig. 1A of Stoufer teaches display attached to knob ring
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device to knob ring as taught in Stoufer to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Since all the claimed elements were known in the prior art and one skilled in the art could  
 “wherein the knob ring is configured to automatically return to the initial position by an elastic force when the knob ring is released such that the display screen is positioned at the initial position.” (The claim is interpreted as the knob ring has spring as described in paragraph [110] of the instant specification “Return springs S1 and S2 provide restoring forces to allow the knob ring 304 to return to the initial position.” Dondurur does not explicitly teach spring attached to knob ring. Wylie teaches “The rotation of the control knob 27 may also be spring-loaded so that the control knob 27 returns to its nominal centered position after adjustment” in column 3, lines 10-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the spring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “the display on the knob is never hidden by the rotation” as taught by Wiley in column 3, lines 5-10. Since all the claimed 
Regarding claim 15,
“The cooking device of claim 13, wherein the protrusion and the display screen is positioned higher than the upper surface of the knob when the knob ring is positioned in the initial position and is configured to rotate about the knob together with a body of the knob ring.”  (Dondurur does not teach protrusion on knob ring. Fig. 1A of Stoufer teaches a display device attached to knob ring at a position higher than the knob. However, Stoufer does not explicitly teach that display device is rotated with ring. Wiley teaches protrusion 65 rotates with ring 25 in Fig. 7. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device as taught in Stoufer to the knob assembly of Dondurur and make it rotatable with knob ring as taught in Wiley. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur) and further in view of Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer) as applied to claim 1 above and in view of how to use buttons on the instant pot website (hereafter instant pot).
“The cooking device of claim 1, wherein when the knob ring is manipulated in a state in which the cooking time has not been set, a cooking time setting mode is started.”  (The claim is interpreted as the control unit can set a predefined value to the timer as described in paragraph [131] of the instant specification. Modified Dondurur does not explicitly teach setting the timer at a default value. Screen shot of instant pot teaches that the controller in instant pot defaults to a pre-set time for different recipes. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of preset time as taught in instant pot website to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because it makes cooking faster as taught in instant pot website. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)

    PNG
    media_image4.png
    824
    1482
    media_image4.png
    Greyscale

Screenshot of instant pot website teaching preset time for cooking
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur)  and further in view of Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer)  as applied to claim 1 above and in view of Gombert et al., US9606644 (hereafter Gombert).
Modified Dondurur does not explicitly teach setting the timer at different time intervals for different commands.
Regarding claim 3,
“The cooking device of claim 1, wherein when the knob ring is manipulated to perform a click operation in which the knob ring is rotated and held at a prescribed position for less than a predetermined amount of time, the cooking time increases or decreases according to a number of instances of the click operation.”  (The limitation is interpreted as the based on variation of time intervals of the timer knob rotation, the controller can execute different commands. Gombert teaches “By a variation of the time intervals t1, t2, the user can therefore execute different control commands. In other words, different commands can be defined by time intervals t1, t2
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different time intervals of timer knob as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." MPEP 2114.)
Regarding claim 4,
“ The cooking device of claim 1, wherein when the knob ring is manipulated to perform a holding operation in which the knob ring is rotated and held at a prescribed position for at least a predetermined amount of time, the cooking time continuously increases or decreases until the knob ring is released.” (The limitation 1, t2, the user can therefore execute different control commands. In other words, different commands can be defined by time intervals t1, t2 defined with different lengths” in column 7, lines 64-column 8, line 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different time intervals of timer knob as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur)  and further in view of Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer) as applied to claim 1 above and in view of tickcounter.com (hereafter tickcounter).
“The cooking device of claim 1, wherein a unit of time of the cooking time displayed on the display unit is varied according to a length of the set cooking time.” (The claim is interpreted as the time display includes unit of time. Modified Dondurur does not explicitly teach displaying units of time on the display unit. Tickcounter teaches an online countdown timer with units of time in years, days, hours, minutes, and seconds where appropriate units with values are shown based on the user input set-time. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of units of time as taught in tickcounter to the time display unit as taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to easily interpret length of cooking time. Since all the claimed elements were known in the prior art 

    PNG
    media_image5.png
    753
    1563
    media_image5.png
    Greyscale

Screenshot of an online countdown timer with units of time
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), as applied to claim 1 above and further in view of Klein, US 20160029829 (hereafter Klein).
Regarding claim 7,
“The cooking device of claim 1, wherein when the knob module is controlled to set a preheat temperature in a state in which the heating module is not heating the heating module is controlled to heat until a temperature of the heating module reaches the preheat temperature.”   (Modified Dondurur does not explicitly teach preheat temperature. 
Klein teaches a toaster and convection oven with user controls. Klein teaches in paragraph [35] “When fresh pizza is selected (snowflake not displayed), the control unit is configured to preheat the oven. Once the oven 10 is up to temperature, the pizza may be inserted into the compartment and the start/stop button 38 depressed to initiate cooking. The timer will then begin counting down and an audible beep will be generated upon expiration of the timer. Once cooking time expires, the control unit will automatically control the heating elements 32, 34 to their off positions.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “to provide a toaster and convection oven that has preset and adjustable temperature and cook times” as taught in paragraph [6] in Klein. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.) 
Regarding claim 8,
“The cooking device of claim 7, wherein when the temperature of the heating module reaches the preheat temperature, at least one of the display unit or an audio output unit is controlled to generate a preheating end notification.” (Modified Dondurur does not explicitly teach preheat temperature. Klein teaches a toaster and convection oven with user controls. Klein teaches in paragraph [33] “If bake or convection bake is selected, pressing the stop/start button 38 will initiate preheating and the display 26 will show PREHEATING. The control unit is configured to generate an audible beep when the set temperature is reach, thereby prompting a user to add food to the oven 10 and initiate baking.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “to provide a toaster and convection oven that has preset and adjustable temperature and cook times” as taught in paragraph [6] in Klein. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 9,
“The cooking device of claim 7, wherein when the knob ring is manipulated to set the cooking temperature after the temperature of the heating module reaches the preheat temperature, the heating module is controlled to operate 6Serial No. 16/209,154Docket No. DAE-0036 until a duration of operating the heating module reaches a preset target cooking time.”  (Dondurur teaches in paragraph [6] “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.” Dondurur also teaches setting the cooking temperature by knob ring 102a in Fig. 1. However, modified Dondurur does not explicitly teach preheat temperature. 
Klein teaches a toaster and convection oven with user controls. Klein teaches in paragraph [35] “When fresh pizza is selected (snowflake not displayed), the control unit is configured to preheat the oven. Once the oven 10 is up to temperature, the pizza may be inserted into the compartment and the start/stop button 38 depressed to initiate cooking. The timer will then begin counting down and an audible beep will be generated upon expiration of the timer. Once cooking time expires, the control unit will automatically control the heating elements 32, 34 to their off positions.” Hence once the oven reaches preheat temperature, button 38 is depressed to initialize cooking temperature. The heating elements are turned off after the preset cooking time expires.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “to provide a toaster and convection oven that has preset and adjustable temperature and cook times” as taught in paragraph [6] in Klein. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 10,
“The cooking device of claim 9, wherein when the duration of operating the heating module reaches the target cooking time, at least one of the display unit or an audio output unit is controlled to output a cooking end notification.”  (Dondurur teaches in paragraph [6] “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.”)  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), and Klein, US 20160029829 (hereafter Klein) as applied to claim 7 above and further in view of Shao et al., US 9536413 (hereafter Shao).
“ The cooking device of claim 7, wherein when the cooking temperature  is not set after a preset waiting time after the temperature of the heating module reaches the preheat temperature, the heating operation of the heating module is performed on the basis of the preheat temperature for a preset target cooking time.” (Dondurur teaches in abstract a control knob for setting the temperature and time of a stovetop burner or oven for cooking. “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.” Hence Dondurur teaches operating the heating module until it reaches a preset cooking time. However, Dondurur does not teach waiting time after preheating. 
Klein teaches preheating in paragraph [35]. Shao teaches in Fig. 3 that a controller detects a first event, measures a time interval, at the end of time interval if no movement of knob is detected then the controller triggers an alert. The triggering alert command can be replaced by holding a temperature for a certain preset time as taught in Dondurur in abstract.

    PNG
    media_image6.png
    751
    776
    media_image6.png
    Greyscale

Fig. 3 of Shao teaches a flowchart to control temperature
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein as the first event, then add a time interval, and at the end of time interval if no movement of knob is detected then hold the preheat temperature as taught in Shao until cooking time is expired as taught in modified Dondurur. One of ordinary skill in the art would have been motivated to do so to monitor a 
 Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer),  and Klein, US 20160029829 (hereafter Klein) as applied to claim 7 above and further in view of Keenovens.com, June 2017 (hereafter keenovens.com).
“The cooking device of claim 7, wherein when the temperature of the preheating module is set to be lower than a current temperature of the heating module before the temperature of the heating module reaches the preheating temperature, the temperature of the heating module is regarded to have reached the preheating temperature.” (The claim is describing ON/OFF controller. Dondurur does not explicitly teach ON/OFF controller. Screenshot of keenovens.com teaches microprocessor based ON/OFF controllers for temperature control in ovens. “The output from the controller is either on or off, with no control between these two points.  For industrial oven heating control, the output is ON when the temperature is below the set point, and OFF when the 

    PNG
    media_image7.png
    850
    1764
    media_image7.png
    Greyscale

Screenshot of keenovens.com, 2017
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the ON/OFF controller of keenovens.com to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because it “provides an economic solution”. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
 Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), and further in view of the applicant admitted prior art in 16/209154, US 20190170360 (hereafter ‘154).
Regarding claim 16,
“wherein the plurality of knob modules include: a knob provided on the front surface and configured to rotate to set the heating power level or the cooking temperature; a knob ring provided around the knob and configured to rotate coaxially relative to the knob, the knob ring being configured to rotate to set the cook timer; and a display formed at one side of the knob ring to display the heating power level, the cooking temperature or the cooking time,” (similar scope to claim 1, therefore rejected under the same argument)
 “wherein the knob ring has an annular body and a protrusion that protrudes upward from the annular body, the display being provided in the protrusion,”  (similar scope to claims 13 and 14,therefore rejected under the same argument)
“and wherein the knob ring is configured to rotate in a clockwise or a counter-clockwise direction from an initial positon to increase or decrease the cook timer,” (annotated Fig. 1 of Dondurur)

    PNG
    media_image8.png
    547
    685
    media_image8.png
    Greyscale
 
Fig. 1 of Dondurur
“and automatically return to the initial position when the knob ring is released such that the display is positioned above the knob.” (similar scope to claim 14, therefore rejected under the same argument)
“ A cooking device comprising: a body; a heating module including a plurality of heating elements provided on an upper surface of the body; a controller configured to control the plurality of heating elements; and a plurality of knob modules provided on a front surface of the body and configured to set a heating power level of the heating module, a cooking temperature, or a cooking time,” 8Serial No. 16/209,154Docket No. DAE-0036(Background section of the instant specification,’154, teaches a cooking device 10 in Fig. 1 with a body, and oven 30 and cooktop 21 with knobs 52 on a front surface of the body. Paragraph [14] teaches multiple knobs 52 wherein “an amount of heat energy supplied by a heating source provided in the cooking device or a cooking time is adjusted mainly by rotating the knob-type input unit 52.” Paragraph [11] teaches “a control unit 51 configured to control the cooktop unit 21, the oven unit 30, the drawer unit 40.”
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the knobs in modified Dondurur in place of the knobs 52 in cooking device 10 as taught in ‘154. One of ordinary skill in the art would have been motivated to do so to “accurately and precisely adjust the amount of the heat energy or the cooking time” as taught in paragraph [15] of ‘154. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)

    PNG
    media_image9.png
    601
    641
    media_image9.png
    Greyscale

Fig. 1 of 16/209154 teaches prior art cooking device
Regarding claim 17,
“The cooking device of claim 16, wherein the knob ring is configured to rotate a prescribed amount in the clockwise or the counter-clockwise direction and return to the initial position by an elastic force.” (Similar scope to claims 14 and 16, therefore rejected under the same argument.)  
Regarding claim 18,
“The cooking device of claim 16, wherein the controller is configured to set the cook timer to a prescribed value when the knob ring is initially rotated.” (Similar scope to claim 1, therefore rejected under the same argument.)  
Regarding claim 19,
“The cooking device of claim 16, wherein the controller is configured to increase the cook timer when the knob ring is rotated in the clockwise direction and reduce the cook timer when the knob ring is rotated in the counter-clockwise direction.”  (Annotated Fig. 1 of Dondurur.) 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer),and applicant submitted prior art in 16/209154, US 20190170360 (hereafter ‘154) as applied to claim 16 above and Gombert.
 “The cooking device of claim 16, wherein the controller is configured to increase or decrease the cook timer by a preset increment when the knob ring is held in a rotated position for less than a prescribed amount of time, and continuously increase or decrease the cook timer when the knob ring is held in the rotated position for at least the prescribed amount of time.” (Similar scope to claims 3 and 4, therefore rejected under the same argument.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10732665 (hereafter '665) in view of ‘154. ‘665 teaches knob module and the working of different parts of the knob module. ‘665 does not explicitly teach a heating module and controller. ‘154 teaches a cooking device 10 in Fig. 1 with a body, . 
Claims  1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10684021 (hereafter '021). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 16 are met by claims 1-21 of ‘021.
Claims  1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20 of U.S. Patent No. 10663172 (hereafter '172) . Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 16 are met by claims 1-20 of ‘172.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10767868 (hereafter '868) in view of Stoufer and ‘154. ‘868 teaches knob module and the . 
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10908631 (hereafter '631). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 16 are met by claims 1-21 of ‘631.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10732666 (hereafter '666) in view of Wiley and Stoufer and ‘154. ‘666 teaches knob module and the working of different parts of the knob module. ‘666 does not explicitly teach a display on knob or controller in a cooking device. Wiley, Fig. 7 .
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10890330 (hereafter '330) in view of ‘154. ‘330 teaches knob module and the working of different parts of the knob module. ‘330 does not explicitly teach a cooking device with heating module and controller. ‘154 teaches a cooking device 10 in Fig. 1 with a body, oven 30, cooktop 21, controller 51, and knobs 52 on a front surface of the body. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the knobs in ‘330 in . 
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10794597 (hereafter '597) in view of ‘154. ‘597 teaches knob module and the working of different parts of the knob module. ‘597 does not explicitly teach a heating module and controller. ‘154 teaches a cooking device 10 in Fig. 1 with a body, oven 30, cooktop 21, controller 51, and knobs 52 on a front surface of the body. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the knobs in ‘597 in place of the knobs 52 in cooking device 10 as taught in ‘154. One of ordinary skill in the art would have been motivated to do so to “accurately and precisely adjust the amount of the heat energy or the cooking time” as taught in paragraph [15] of ‘154. 
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10746409 (hereafter '409) . Although the claims at issue are not identical, they are not instant claims 1 and 16 are met by claims 1-18 of ‘409.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10935249 (hereafter '249) in view of ‘154. ‘249 teaches knob module and the working of different parts of the knob module for a cooking appliance. ‘249 does not explicitly teach a heating module and controller. ‘154 teaches a cooking device 10 in Fig. 1 with a body, oven 30, cooktop 21, controller 51, and knobs 52 on a front surface of the body. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the knobs in ‘249 in place of the knobs 52 in cooking device 10 as taught in ‘154. One of ordinary skill in the art would have been motivated to do so to “accurately and precisely adjust the amount of the heat energy or the cooking time” as taught in paragraph [15] of ‘154. 
Claims 1 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. application 16/850873(hereafter ‘873) in view of Wiley, Stoufer, and ‘154.  ‘873 teaches knob module and the working of different parts of the knob module. ‘873 does not explicitly teach a display on knob and heating modules. Wiley, Fig. 7 and 
             This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim  1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 16/209202 (hereafter ‘202). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-20 are met by claims 1-20 of ‘202.

Claims 1-20 are provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. application 16/209269(hereafter ‘269).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-20 are met by claims 1-20 of ‘269.
             This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 16 are provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. application 17/003379(hereafter ‘379) in view of ‘154. ‘379 teaches knob module and the working of different parts of the knob module for a cooking appliance. ‘379 does not explicitly teach a heating module and controller. ‘154 teaches a cooking device 10 in Fig. 1 with a body, oven 30, cooktop 21, controller 51, and knobs 52 on a front surface of the body. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the knobs in ‘379 in place of the knobs 52 in cooking device 10 as taught in ‘154. One of ordinary skill in the art would have been motivated to do so to 
        This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. application 17/104717(hereafter ‘717) in view of Dondurur, Wiley, and Stoufer and further in view of ‘154. ‘717 teaches knob module and the working of different parts of the knob module. ‘717 does not explicitly teach a display on knob ring and cooking device with heating modules and controller. Dondurur teaches a knob ring in Fig. 1. Wiley, Fig. 7 and Stoufer, Fig. 1 teach a display device on knob module. ‘154 teaches a cooking device 10 in Fig. 1 with a body, oven 30, cooktop 21, controller 51, and knobs 52 on a front surface of the body.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device and knob ring as taught in Dondurur, Wiley, and Stoufer to the knob module as taught in ‘717 and add the modified knobs in ‘717 in place of the knobs 52 in cooking device 10 as taught in ‘154. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly 
             This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAHMIDA FERDOUSI/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761